DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Examiner has not discovered prior art which fully teaches the apparatus recited in claim 1, either in a single reference or in an obvious combination of references.  The closest prior art discovered is  Wei (US-9264265 B1) of which were cited in the previous office action of 6/03/2022.  However, this reference does not fully teach the particularly recited apparatus set forth in claim 1 comprising one or more agitators configured to stir the fluid, thereby causing the one or more objects to move freely in the fluid in the container; one or more cameras configured to capture one or more images of the one or more objects; and a random number generation circuit coupled to the one or more cameras, the random number generation circuit configured to generate random numbers based on the one or more images captured by the one or more cameras, including: hashing the one or more captured images to extract image noise; and converting the hashed images into binary form.  Therefore, claim 1 is allowed.  Claims 2-13 each ultimately depend from claim 1, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Independent claim 14 is allowed for the reasons set forth above for claim 1.  Claims 15, and 16 each ultimately depend from claim 14, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Independent claim 17 is allowed for the reasons set forth above for claim 1.  Claims 18-20 each ultimately depend from claim 17, and are therefore also allowed at least due to their respective dependencies from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254. The examiner can normally be reached 9 AM -- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619